Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/10/2022 have been fully considered but are not persuasive. Regarding claim 21, applicant argues (pg. 9 of the Remarks) that Reitmeier does not disclose a “command” or order that is inserted into a video but merely discloses an option to take or not to take an action and defines a command as “(1) to direct with specific authority or prerogative; order: The captain commanded his men to attack; (2) to require authoritatively; demand.” Examiner respectfully disagrees. The definitions provided in the remarks are for when “command” is used as a verb not as a noun. Using the same website provided by the applicant, a “command” when used as a noun in the context of computers (see definition 17 in dicitionary.com/browse/command by expanding “see more” menu) means:
“an electric impulse, signal, or set of signals for initiating an operation in a computer”
“a character, symbol, or item of information for instructing a computer to perform a specific task”
“a single instruction”
Thus, the term command under the broadest reasonable interpretation can be interpreted to be a single instruction (e.g., a control state matrix) and/or a signal that initiates an operation (i.e., in this case modifying layering) in a computer. Reitmeier teaches (¶0027) centrally generated content is partitioned into windows or segments; (¶0037, ¶0043, Fig. 5) the centrally generated content 302 preferably includes (i.e., inserted) data/control state matrix distributed in-band (multiplexing and SCTE 35 protocol) with the centrally generated content which indicates what portion/window/segment of the centrally generated content can be modified, for example, by overlaying locally generated content; (¶0031) computer system 304 arranges the locally generated content 306 to fit into one or more portions of the centrally generated content that have been identified as modifiable; (¶0031 and ¶0035) centrally generated content is modified by overlaying (putting on top) local content; (¶0041) data/control state matrix includes indicators that specify whether content or advertising (i.e., what type of content) should be placed in each window/segment; (¶0042, ¶0023, ¶0012) the data/control state matrix includes a time indicator and window/segment locations for modifications (i.e., when and where modifications are made); (¶0037-¶0039, and Fig. 4) automation and control of the combination of video streams is handled by computing system that selects a feed to use on a segment by segment basis (i.e., window by window basis) according to the data supplied with the centrally generated content. Thus, the data/control state matrix (emphasis added) are instructions that also controls when, where, and what modifications are made by the computer implemented device and is therefore can be interpreted as a “command” under the broadest reasonable interpretation. 
	Applicant further argues (pg. 9 of the Remarks) that the Reitmeier’s data/control state matrix does not change the layering precedence or “cause the change” to the layer precedence of the local content to occur. Examiner respectfully disagrees. Reitmeir teaches (¶0031 and ¶0035) centrally generated content is modified by overlaying (putting on top) local content; (¶0037-¶0039, and Fig. 4) automation and control of the combination of video streams is handled by computing system that selects a feed to use on a segment by segment basis (i.e., window by window basis) according to the data supplied with the centrally generated content. Thus, the data/control state matrix are instructions that cause changes to the layering.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 28-30, 42-45, 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier et al. (US 20060130111, hereinafter Reitmeier) in view of Tinsman et al. (US 20130031582, hereinafter Tinsman.) 
Regarding Claim 21, “An affiliated entity for communication with a content providing network, the affiliated entity comprising: a memory storing a command detection program and a local content element insertion program” Reitmeier teaches (¶0025) a local affiliate station or a cable headend receives an original national program feed with nationally/centrally generated content; (¶0027) centrally generated content is partitioned into windows or segments (¶0030-¶0031, ¶0023, and ¶0026) centrally generated content 302 includes data which indicates (i.e., a command) what portion/window may be modified, computer system arranges locally generated content into one or more portions of the centrally generated content that have been identified as modifiable (i.e., local content insertion); (¶0034 and ¶0038) automation and control of the combination of video streams can be handled by known computer system that includes processor and memory with software implementing the present invention. Thus, Reitmeier’s software implements the identifying of portions and modification of portions.
As to “and a processor configured to” Reitmeier teaches (¶0034 and ¶0038) automation and control of the combination of video streams can be handled by known computer system that includes processor and memory with software implementing the present invention.
As to “receive … stream carrying a video from the content providing network, the video including a plurality of commands inserted into the video by the content providing network for use by the affiliated entity, the plurality of commands including a first command to change a layering precedence” Reitmeier teaches (¶0026, ¶0031) to facilitate/enable the modification of the centrally generated content to include locally generated content, the centrally generated content is preferably distributed to the local facilities with data that indicates where the centrally generated content can be modified to include locally generated content; (¶0037, ¶0043, Fig. 5) the centrally generated content 302 preferably includes (i.e., inserted) data/control state matrix distributed in-band (multiplexing and SCTE 35 protocol) with the centrally generated content which indicates what portion/window/segment of the centrally generated content can be modified, for example, by overlaying locally generated content; (¶0030-¶0031) the system allows for locally generated graphics, text and/or still images to be overlaid directly on an incoming digitally compressed (MPEG-2) stream (i.e., layering precedence); (¶0035) inserted directly on top of MPEG stream.
As to “the video including show content, and further including network content inserted by the content providing network into the video” Reitmeier teaches (¶0027) centrally generated content is partitioned into windows or segments; (¶0025) Each of the windows in the original national program feed is preferably occupied by some nationally generated content at all times; (¶0024) nationally generated live video and graphics.
As to “detect the plurality of commands in the video being carried by the ... stream” Reitmeier teaches (¶0011 and ¶0028) receiving a program stream with data comprising an indication of which segments can be subsequently modified; (¶0037) centrally generated content is decompressed and includes data which indicates position of segment in the centrally generated content that can be modified to include local content.
As to “overlay, based on the first command, the local content on the video to generate a modified video, wherein the first command changes the layering precedence of the local content, the network content, and the show content with respect to one another” Reitmeir teaches (¶0037, ¶0043, Fig. 5) the centrally generated content 302 preferably includes (i.e., inserted) data/control state matrix distributed in-band (multiplexing and SCTE 35 protocol) with the centrally generated content which indicates what portion/window/segment of the centrally generated content can be modified, for example, by overlaying locally generated content; (¶0031) computer system 304 arranges the locally generated content 306 to fit into one or more portions of the centrally generated content that have been identified as modifiable; (¶0031 and ¶0035) centrally generated content is modified by overlaying (putting on top) local content; (¶0041) data/control state matrix includes indicators that specify whether content or advertising (i.e., what type of content) should be placed in each window/segment; (¶0042, ¶0023, ¶0012) the data/control state matrix includes a time indicator and window/segment locations for modifications (i.e., when and where modifications are made); (¶0037-¶0039, and Fig. 4) automation and control of the combination of video streams is handled by computing system that selects a feed to use on a segment by segment basis (i.e., window by window basis) according to the data supplied with the centrally generated content. 
As to “and transmit the modified video to a display.” Reitmeier teaches (¶0010) modified program is distributed to one or more users.
Reitmeier does not clearly teach that the stream is “an Internet-protocol-based (IP-based)” stream. However, Tinsman teaches (¶0043, ¶0046, ¶0090) transmitting signal/video through the Internet. Therefore, it would have been obvious to a person a having ordinary skill in the art before the effective filing date of the invention to modify the system of Reitmeir to use Internet distribution as taught by Tinsman for the benefit of reaching a wider audience. 
Reitmeier does not teach “load, based on a second command of the plurality of commands, a database into the local content element insertion program” and “retrieve, based on the second command, local content from the database loaded into the local content element insertion program.” However, Tinsman teaches (¶0116, ¶0099, ¶0132, ¶0058) blank space attribute to identify advertising space; (¶0181, ¶0193, and ¶0202-¶0204) the centralized advertisement database 3404 may be accessed by, or receive a call from, the identification engine 3304 of the local advertisement system 3210 to determine if a fingerprint/metadata is identifiable as part of a national advertisement; (¶0170-¶0171 and ¶0202-¶0204) If the metadata is identified as part of a national advertisement, a determination is made as to whether a matching local advertisement should be inserted into the national advertisement, the retrieval engine 3306 will access the local advertisement database 3212 to search for any localized advertisement data that has ad asset information indicating that it should be inserted or overlaid with the identified national advertisement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for local content modification as taught by Reitmeier with the accessing of the database and insertion as taught by Tinsman for the benefit of having a structured/organized storage of local content that would be more relevant to users/viewers of a certain local region than the national content.

Regarding Claim 22, Reitmeier does not teach “The affiliated entity of claim 21, wherein the database comprises a remotely stored database.” However, Tinsman teaches (¶0164) the local advertisement database 3212 may be located external to the local station 3202. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for local content modification as taught by Reitmeier with the accessing of the external database as taught by Tinsman for the benefit of saving processing and memory resources and for data redundancy.

Regarding Claim 23, “The affiliated entity of claim 21, wherein the local content includes a graphic, and wherein the processor is configured to generate the modified video by overlaying the graphic on the video.” Reitmeier teaches (¶0030-¶0031) The system allows for locally generated graphics, text and/or still images to be overlaid directly on an incoming digitally compressed (MPEG-2) stream.

Regarding Claim 28, its rejection is similar to claim 21.

Regarding Claim 29, its rejection is similar to claim 22.

Regarding Claim 30, its rejection is similar to claim 23.

Regarding Claim 42, “The affiliated entity of claim 21, wherein the local content includes news, and wherein the processor is configured to generate the modified video by overlaying the news on the video.” Reitmeier teaches (¶0004 and ¶0024) television programming includes news, locally generated window includes current weather conditions. 

Regarding Claim 43, Reitmeier does not teach “The affiliated entity of claim 21, wherein the plurality of commands are inserted into the video in real-time while streaming the video using the IP-based stream.”  However, Tinsman teaches (¶0193) an operator, in real-time, may provide an indication (e.g., push a button) of a location where an advertisement may be placed during a live program. The indication causes a fingerprint to be generated at that point in time, which may be used to trigger a search for corresponding localized advertisement data. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for local content modification as taught by Reitmeier with the real-time placement as taught by Tinsman for the benefit of altering and monetizing content that viewer

Regarding Claim 44, “The affiliated entity of claim 21, wherein the content providing network is a television network.” Reitmeier teaches (¶0003) network feed; (¶0044) content is a national and local television broadcast

Regarding Claim 45, “The affiliated entity of claim 21, wherein the second command is used to make a call to the database to retrieve the local content from the database.”  Tinsman teaches (¶0202-¶0204) A call may then be made to a central database (e.g., the centralized ad database 3404 of located at the central management system 3216) to determine if the fingerprints are identifiable. In one embodiment, the identification engine 3304 performs the call. If the fingerprint is identified as part of a national advertisement, a determination is made as to whether a matching local advertisement should be inserted into the national advertisement. In one embodiment, the retrieval engine 3306 will access the local advertisement database 3212 to search for any localized advertisement data that has ad asset information indicating that it should be inserted or overlaid with the identified national advertisement. If there is a matching local advertisement, then the localized advertisement data is retrieved and inserted into a section of the national Ford commercial 3704. In one embodiment, the insertion engine 3308 will overlay the localized advertisement data onto the national advertisement. In the example, the localized advertisement data includes a text ad 3706 that indicates "Visit Stan's Ford on Main Street for a Great Deal Today." This localized advertisement data is overlaid into a bottom section of the national Ford commercial 3704. It is noted that the localized advertisement data may comprise text, graphics, animation, audio, or any combination of these. An altered signal 3708 containing the national Ford commercial 3704 and localized advertisement data for Stan's Ford is transmitted to the user device.

Regarding Claim 47, its rejection is similar to claim 42.

Regarding Claim 48, its rejection is similar to claim 43.

Regarding Claim 49, its rejection is similar to claim 44.

Regarding Claim 50, its rejection is similar to claim 45.

Claim(s) 26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier and Tinsman in view of Hendricks et al. (US 20100180296, hereinafter Hendricks.)
Regarding Claim 26 Reitmeier and Tinsman do not teach “The affiliated entity of claim 21, wherein the processor is configured to retrieve the local content from the database further based on a type of the video. However, Hendricks teaches (Figs. 3-4) depicts a program with virtual objects; (Fig. 21) programs are divided into categories/type (e.g., sports, news, mysteries, etc...); (¶0223) a virtual object targeting system that correlates virtual objects with a subscriber record, in doing so allows the subroutine to assign/correlate virtual objects with program categories; (¶0223-¶0225) For example when watching a sporting program virtual objects related to sporting goods are provisioned/inserted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system that inserts local content using a database as taught by Reitmeier and Tinsman to associate the virtual objects with program categories as taught by Hendricks in order to customize/personalize content according to user’s interests/preferences (¶0224).

Regarding Claim 33, its rejection is similar to claim 26.

Claim(s) 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier and Tinsman in view of Garcia et al. (US 20140068466, hereinafter Garcia.)
Regarding claim Claim 27, Reitmeier and Tinsman do not teach “The affiliated entity of claim 21, wherein the processor is further configured to: obtain social media website data from a social media website based on the first command; and modify the video using the social media website data before transmitting the modified video to the display.” However, Garcia teaches (¶0047) overlaying social content from a social network onto the video stream from the content source in order to create a modified video stream. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system as taught by Reitmeier and Tinsman to create a modified stream using social content as taught by Garcia in order to customize/personalize content to be relevant to a user.

Regarding Claim 34, its rejection is similar to claim 27.
	
Claim(s) 41, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier and Tinsman in view of Sheehan et al. (US 20100037253, hereinafter Sheehan.)
Regarding Claim 41, Reitmeier and Tinsman do not teach “The affiliated entity of claim 21, wherein the local content includes emergency information, and wherein the processor is configured to generate the modified video by overlaying the emergency information on the video.” However, Liga teaches (¶0045) these targeted assets may include advertisements, internal marketing (e.g., information about network promotions, scheduling or upcoming events), public service announcements, weather or emergency information, or programming. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system as taught by Reitmeier and Tinsman with the emergency information as taught by Sheehan for the benefit of conveying information that the user might be interested in.

Regarding Claim 46, its rejection is similar to claim 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gordon et al. (US 20090175358) – relevant to claim 1 – (¶0120 and Fig.18) basic video with enhanced graphics overlay 222 is a display resulting from the decoding of the same basic video layer stream along with a graphics layer stream

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 11:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425